PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                       No. 96-4235

DOUGLAS D. WILSON,
Defendant-Appellee.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
v.                                       No. 96-4250

DOUGLAS D. WILSON,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of Virginia, at Abingdon.
James C. Turk, District Judge.
(CR-95-19-ALL)
Argued: May 7, 1997

Decided: July 2, 1997

Before MURNAGHAN and MOTZ, Circuit Judges, and STAMP,
Chief United States District Judge for the Northern District of
West
Virginia, sitting by designation.

_________________________________________________________________

Reversed in part, affirmed in part, and remanded by published opin-
ion. Judge Murnaghan wrote the opinion, in which Judge Motz and
Chief Judge Stamp joined.

_________________________________________________________________
COUNSEL

ARGUED: Rick A. Mountcastle, Assistant United States Attorney,
Abingdon, Virginia, for Appellant. Mark A. Swartz, Dina Mattingly
Mohler, KAY, CASTO, CHANEY, LOVE & WISE, Charleston,
West Virginia, for Appellee. ON BRIEF: Robert P. Crouch, Jr.,
United States Attorney, Michael Callaghan, Assistant United States
Attorney, Abingdon, Virginia, for Appellant.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:
A federal jury convicted Defendant-Appellee Douglas Wilson of
unlawfully and corruptly obstructing and impeding, and endeavoring
to obstruct and impede, the administration of the internal revenue
laws, in violation of 26 U.S.C.A. § 7212(a) (West 1989), and of
will-
fully attempting to evade and defeat, and aiding and abetting in
the
evasion of, the payment of income and penalty taxes, in violation
of
26 U.S.C.A. § 7201 (West 1989) and 18 U.S.C.A. § 2 (West 1969).
The district court, however, set aside the jury's verdict and
granted
Wilson's motion for a judgment of acquittal on insufficiency of the
evidence grounds. The government now appeals the district court's
grant of Wilson's motion and argues that Wilson's conviction should
be reinstated. Wilson cross-appeals the district court's denial of
his
alternative motion for a judgment of acquittal on statute of
limitations
grounds and his motion for a new trial. For the reasons stated
below,
we reverse in part, affirm in part, and remand for further
proceedings.

I.

In the early 1980s, the Internal Revenue Service ("IRS") deter-
mined that Arthur Odell Rogers, the owner of several coal mining
companies, owed over $400,000 in personal income taxes and over
$700,000 in trust fund penalties for failing to pay income and
social
security taxes that his companies had withheld from their
employees'
wages. In 1985, the IRS began to collect the taxes that Rogers
owed,
and Rogers retained Defendant-Appellee Douglas Wilson, an attor-

                                2
ney, to represent him in his dealings with the IRS. The government
contends that Wilson knowingly helped Rogers conceal assets from
the IRS in order to prevent the IRS from attaching them.

A.

The government first argues that Wilson helped Rogers conceal
stock and dividends that Rogers received from an Alaska gold mining
venture known as Windfall Gold Mining Company ("Windfall"). The
Windfall stock was not in Rogers's own name, but instead was in the
name of two partnerships, Double R Associates ("Double R") and M
& T Equipment ("M&T") (collectively, the "Partnerships"). Rogers
was a partner in both Double R and M&T. In late 1985 or early 1986,
the Partnerships assigned the Windfall stock to Wilson.
Rogers testified at trial that the Partnerships assigned the stock
to
Wilson in order to prevent the IRS from attaching it to pay the
taxes
that Rogers owed. Rogers also testified that he and Wilson agreed
that
Wilson would use dividends from the Windfall stock to pay $70,000
in legal fees that he owed Wilson and that he and Wilson would
split
any additional dividends. Charles Barnett, Wilson's law partner,
testi-
fied that the Partnerships transferred the stock solely to pay the
legal
fees, but that as a condition of the transfer, Wilson would pay
Rogers
twenty-five percent of the dividends as a consulting fee for
services
that Rogers performed for the law firm. Rogers, however, testified
that he did not perform consulting services and that the payments
were his share of the dividends that Wilson owed him for the
transfer
of the stock.
During 1988, Wilson made two payments to Micca McKinney,
Rogers's wife at the time. On February 12, 1988, Wilson's law firm
wired $19,159 to a Phoenix bank account in McKinney's name. On
May 23, 1988, Wilson gave Rogers a $15,000 personal check made
payable to McKinney. Rogers testified at trial that the payments
were
for his share of the Windfall dividends that Wilson had received
and
that Wilson paid the dividends to McKinney, rather than to Rogers,
in order to prevent the IRS from attaching them.

Wilson testified that only the first $19,159 payment was for a
Windfall dividend. He further testified that the payment was merely

                                 3
a loan. Wilson and Barnett testified that they did not want to turn
the
dividends over to McKinney because there was a possibility that
Windfall would require the shareholders to pay the money back as a
capital contribution. They testified that Wilson therefore prepared
a
note that Rogers and McKinney executed contemporaneously with the
$19,159 payment that required them to repay the money to Wilson.
The note was dated February 12, 1988, and it required Rogers and
McKinney to pay Wilson and his law partners $19,159 on demand.
Wilson further testified that the $15,000 payment was not for Wind-
fall dividends but instead was a personal loan to McKinney to help
her purchase stock in one of Rogers's companies, H.E.L. Coals. The
note was dated May 23, 1988, and it required Rogers and McKinney
to pay Wilson $15,000 on demand.

However, Rogers and McKinney testified that neither payment was
a loan. McKinney testified that Wilson drafted both notes only
after
he learned on October 19, 1989 that the IRS was criminally investi-
gating Rogers and that Wilson backdated the notes to the dates of
the
payments that he made to her.

B.

The government also argues that Wilson helped Rogers conceal his
assets in Victory Mining, Incorporated ("Victory"). From 1985
through early 1987, Rogers conducted his mining business under the
name of Victory. From May 1986 through January 1987, the IRS col-
lected some of the employment withholding taxes that Victory owed
by, among other things, attaching over $66,000 in Victory's bank
accounts, entering into an installment agreement with Rogers for
pay-
ing the taxes that Victory and Rogers's other companies owed, and
placing Victory on a "special deposit program." 1 On January 30,
1987, however, IRS revenue officer John Svecz met with Wilson and
Rogers and told them that the installment agreement and special
deposit program were inadequate and that the IRS would begin "en-
forced" collection and would attach Victory's bank accounts and
assets (the "January 30, 1987 meeting").
_________________________________________________________________
1 The deposit program required Victory to open a bank account in
trust
for the United States and to deposit employee withholdings into the
account within two days of the withholding.

                                 4
Rogers testified that immediately after the January 30, 1987 meet-
ing with Svecz, he met with Wilson and others at his home and they
discussed removing funds from Victory's bank accounts and secreting
them in a bank account in the name of Malcolm Van Dyke (the "Van
Dyke account"), one of Rogers's employees. Wilson denied attending
the meeting at Rogers's home. Later in the day on January 30, 1987,
Wilson wrote a $4,000 personal check to Charter Federal Savings and
Loan ("Charter Federal") to prevent Charter Federal from
foreclosing
on Rogers's home.

On February 2, 1987, Van Dyke, acting on orders from Rogers,
removed the sum of $17,000 from Victory's three bank accounts and
deposited it in the Van Dyke account to prevent the IRS from
attach-
ing it. Wilson testified at trial that he knew on February 2, 1987
that
the IRS had issued levies on Victory's bank accounts. On February
3, 1987, Van Dyke wrote a $500 check on the Van Dyke account pay-
able to Wilson's law firm in trust for Rogers. He also wrote a
$4,000
check on the Van Dyke account payable to Wilson marked "repay
loan to AOR [Rogers.]" When the banks received the IRS levies
against Victory's accounts on February 3, 1987, only $295 remained
in the accounts.

Wilson also drafted corporate documents for a new corporation,
Symcor, Limited ("Symcor"), that would take over Victory's opera-
tions. Wilson testified that he drafted the corporate documents on
December 3, 1986 and that two of Rogers's employees, John Lock-
hart and Michael Stevenson, signed the documents as the sharehold-
ers, directors, and officers of Symcor on January 5, 1987, before
the
January 30, 1987 meeting when Svecz told Rogers that he would
begin attaching Victory's assets. Lockhart, however, testified that
he
and Stevenson signed backdated by-laws, board of directors minutes,
and stock certificates around February 6, 1987. Rogers testified
that
he told Wilson to use Lockhart and Stevenson on the Symcor docu-
ments so that the IRS would not discover his interest.

Wilson also testified that he prepared assignments on January 5,
1987 that transferred Victory's mining lease to Symcor. Paula
Smith,
a notary at Wilson's law firm, testified that she notarized the
assign-
ments and watched the parties sign them on January 5, 1987. How-
ever, the president of Robinson-Phillips Coal Company, which had

                                 5
originally leased its mining rights to Victory, testified that he
signed
the assignment document on February 9, 1987 and that he understood
at the time he signed it that the document had been backdated to
Janu-
ary 5, 1987 in order to avoid Victory's tax problems. On February
17,
1987, Wilson told Svecz that Victory was trying to sell its mining
lease, but he failed to disclose that Victory had already assigned
its
lease to Symcor. As a result, Svecz issued additional unsuccessful
levies against Victory.

C.
The government also contends that Wilson drafted additional back-
dated documents for other corporations and placed "strawmen" in the
positions of officers and directors pursuant to Rogers's request in
order to conceal Rogers's ownership interests. First, Wilson undis-
putedly prepared the corporate documents for a new mining corpora-
tion, Pandex. The documents named Tony Frederick and Richard
Johnson, two of Rogers's employees, as the corporate officers.
Fred-
erick testified that in September or October 1987, Wilson told him
how to funnel money out of Pandex to Rogers. Frederick testified
that
Wilson told him to write checks to Johnson, that Johnson would cash
the checks, and that Johnson would then deliver the cash to Rogers.
Frederick also testified that Wilson told him how to make it
errone-
ously appear as if he had invested in Pandex.

In approximately November 1987, Rogers learned that Jasco
Trucking Company ("Jasco"), another company that Rogers owned,
had been used to pay some of Pandex's payroll and that Jasco there-
fore was liable for employment withholding taxes. Rogers became
concerned that the IRS might assess his two sons, who were named
on Jasco's corporate documents, for Jasco's tax liability. Rogers
also
wanted Johnson's name removed from Pandex's corporate documents
because Johnson was also named on Jasco's corporate documents and
he therefore was "tainted" by Jasco's tax liability. Frederick and
John-
son testified that in October or November 1987, Wilson prepared,
and
had Frederick and Johnson sign, backdated Pandex board of directors
minutes and stock certificates and had Johnson sign a backdated
Pandex resignation. Rogers also testified that Wilson prepared
back-
dated Jasco resignations for Rogers's two sons to prevent the IRS

                                6
from assessing them with Jasco's taxes. Rogers's son also testified
that he signed a backdated resignation.

In addition, Stevenson testified that Wilson prepared unidentified
documents for him to sign in April 1988. Stevenson testified that
Wil-
son told him that the documents would get the "alligators" off of
Rog-
ers and onto Stevenson. Stevenson explained that the term
"alligators"
referred to the IRS.

Rogers also owned and operated Meridan of Virginia ("Meridan"),
a leasing company that held the equipment that Rogers used in his
mining operations. Frederick's name also appeared on Meridan's cor-
porate documents. Frederick testified that in the spring of 1989,
Wil-
son prepared, and had Frederick and others sign, backdated Meridan
documents. Frederick testified that Wilson told him, "`You're going
to sign in and sign out, all at the same time, of these
corporations.'"

D.

On June 8, 1995, a federal grand jury returned an indictment
against Wilson that charged him with one count of unlawfully and
corruptly obstructing and impeding, and endeavoring to obstruct and
impede, the administration of the tax laws, in violation of 26
U.S.C.A.
§ 7212(a) ("Count one"), and one count of willfully attempting to
evade and defeat, and aiding and abetting in the evasion of, the
pay-
ment of income and penalty taxes, in violation of 26 U.S.C.A. §
7201
and 18 U.S.C.A. § 2 ("Count two"). The United States District Court
for the Western District of Virginia held a jury trial on December
4-12, 1995. Wilson made a motion for a judgment of acquittal after
the close of the government's case and again after the close of all
of
the evidence. On both occasions, the district court denied Wilson's
motion as to Count one and took the motion as to Count two under
advisement.

On December 12, 1995, the jury convicted Wilson on both counts.
Wilson filed a renewed motion for a judgment of acquittal on
insuffi-
ciency of the evidence and statute of limitations grounds. He also
filed a motion for a new trial. On February 12, 1996, the district
court
set aside the jury's verdict and granted Wilson's renewed motion
for
a judgment of acquittal as to both counts of the indictment on the
7
grounds of insufficiency of the evidence. The district court denied
Wilson's alternative motion for a judgment of acquittal on statute
of
limitations grounds and also denied Wilson's motion for a new
trial.

II.

The government argues that the district court erred in setting
aside
the jury's verdict and entering a judgment of acquittal. We review
the
district court's grant of a motion for a judgment of acquittal de
novo.
See United States v. Campbell, 977 F.2d 854, 856 (4th Cir. 1992).
We
must view the evidence in the light most favorable to the
government
and inquire whether any rational trier of fact could find the
essential
elements of the crime beyond a reasonable doubt. See Jackson v.
Virginia, 443 U.S. 307, 319 (1979). We may not weigh the evidence
or review the credibility of the witnesses. See United States v.
Singh,
54 F.3d 1182, 1186 (4th Cir. 1995). Those functions are reserved
for
the jury, and "if the evidence supports different, reasonable
interpreta-
tions, the jury decides which interpretation to believe." Id.
(quoting
United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994)). We
address, in turn, the sufficiency of the evidence as to each count
of
the indictment.
A.

In order to prove a violation of 26 U.S.C.A. § 7212(a), the govern-
ment must prove that the defendant: 1) corruptly; 2) endeavored; 3)
to obstruct or impede the administration of the Internal Revenue
Code. See United States v. Bostian, 59 F.3d 474, 477 (4th Cir.
1995),
cert. denied, 116 S. Ct. 929 (1996); United States v. Williams, 644
F.2d 696, 699 (8th Cir. 1981). Wilson contends that the government
failed to prove the first element, namely, that he had a "corrupt"
pur-
pose. We have held that the term "corruptly," as used in the
statute,
forbids acts committed with the intent to secure an unlawful
benefit
either for oneself or for another. See Bostian, 59 F.3d at 479;
United
States v. Mitchell, 985 F.2d 1275, 1277-79 (4th Cir. 1993). The
acts
themselves need not be illegal. Even legal actions violate §
7212(a)
if the defendant commits them to secure an unlawful benefit for
him-
self or others. See Bostian, 59 F.3d at 479.
The jury in the instant case heard ample evidence that Wilson acted
with the intent to secure unlawful benefits for himself and for
Rogers.

                                 8
We list only a few examples here. First, the jury could infer that
Wil-
son acted with the intent to secure an unlawful benefit for Rogers
when he prepared backdated notes to make the Windfall dividend
payments to McKinney appear to be nontaxable loan payments. Both
Rogers and McKinney testified that the payments were not loans.
Rogers testified that he did not sign the two notes on the dates
printed
on the notes. McKinney testified that Wilson drafted the backdated
notes only after they learned that the IRS had begun a criminal
inves-
tigation of Rogers.

The jury also could infer from the evidence presented that Wilson
acted with the intent to conceal Victory's assets in order to
prevent
the IRS from attaching them. IRS revenue officer Svecz testified
that
he told Wilson and Rogers on January 30, 1987 that he intended to
enforce collection and to begin attaching Victory's assets. Rogers
tes-
tified that he met with Wilson immediately after the meeting and
that
they discussed removing funds from Victory's bank accounts and
secreting them in the Van Dyke account to prevent the IRS from
attaching the money. Wilson's intent to benefit both himself and
Rog-
ers was corroborated by the evidence that Van Dyke wrote a $4,000
personal check to Wilson from the Van Dyke account the day after
he removed the funds from Victory's bank accounts.

The government also introduced substantial evidence that Wilson
prepared corporate documents with the intent to conceal Rogers's
interest in Symcor in order to prevent the IRS from holding Rogers
liable for Symcor's employment withholding taxes. Lockhart and Ste-
venson both testified that they went to Wilson's office on February
6, 1987 and signed corporate documents as the Symcor shareholders,
directors, and officers. Ample evidence existed for the jury to
find
that Wilson knew that Lockhart and Stevenson were "strawmen" and
that Rogers really controlled Symcor. For example, Rogers testified
as follows:

     Q: Did you tell Doug Wilson, "My name cannot be on any
     paperwork at Symcor." That's the question.

      . . . .

     A: Well, I'm sure I did.

                                 9
     Q: And why did you tell Mr. Wilson that your name could
     not be on any paperwork for Symcor?

     A: Well, I had the IRS tax problems. He knew that, too.

Ample testimony also existed for the jury to find that Wilson back-
dated the Symcor corporate documents to appear as though the
parties
incorporated Symcor before the January 30, 1987 meeting. Both Ste-
venson and Lockhart testified that they did not sign the papers on
the
dates printed on the documents. Moreover, Harsanyi testified that
he
understood that the mining lease assignment was backdated when he
signed it because of Rogers's tax problems.

Substantial evidence also existed for the jury to infer that
Frederick
and Johnson were merely strawmen to conceal Rogers's interest in
Pandex and that Wilson prepared Pandex's corporate documents with
the intent to confer an unlawful benefit on Rogers. Frederick
testified
that Wilson knew that Rogers owned and controlled Pandex and that
Frederick and Johnson were merely strawmen. Frederick further
testi-
fied that Wilson told him how to evade the IRS. Specifically,
Freder-
ick testified as follows:

     Q: What was said about capital investment?

     A: I didn't have any money to start a corporation, and it
     had to appear as though I did.

     Q: Who said it had to appear as though --

     A: [Financial Advisor Roy Debo] and [Wilson]. So, there-
     fore, the term capital investment, I had to show some
     investment into the corporation to give the appearance
     that I did, in fact, own it.

     Q: That's what you were told by Mr. Debo and Mr. Wil-
     son?

     A: Correct.

     Q: What was your response to that?

                                10
     A: "Where's the money going to come from?"

     Q: Was there an answer?

     A: Yes. The money would come from . . . the new corpo-
     ration's general account. They'd give it to me, I would
     open a personal account at the same bank with the,
     where the general account was, write a check out of the
     personal account, and deposit it back into the regular
     account, and note on the check, "capital investment."

      . . . .

     Q: Now, who told you about that?
     A: [Debo] and [Wilson].

     Q: Now, you mentioned that also there was discussion
     about how Mr. Rogers was going to get his money out
     of the corporation?

     A: Yes.

     Q: What do you recall? Do you recall anything else about
     that discussion?

     A: Not a lot other than it was going to be complicated, and
     I think -- [Rogers's] wife was mentioned in the con-
     versation, but I think generally in the outset that the
     money was going to, there would be a check written to
     Rick Johnson, and [Johnson] would cash a check and
     just take the money to [Rogers].

Thus, the jury clearly could infer from the testimony at trial that
Wilson acted with the intent to secure unlawful benefits for
himself
and for Rogers by concealing Rogers's business activities and
sources
of income from the IRS. Cf. United States v. Popkin, 943 F.2d 1535,
1540 (11th Cir. 1991) (holding that sufficient evidence supported
an
attorney's § 7212(a) conviction where the evidence demonstrated
that

                                 11
the attorney created a shell corporation to help his client conceal
tax-
able income). Wilson's testimony did refute most of the
government's
evidence, and his witnesses corroborated parts of his testimony. He
also raised serious questions about the credibility of some of the
gov-
ernment's witnesses and about conflicts between McKinney's grand
jury testimony and her trial testimony. However, "[w]here there are
conflicts in the testimony, it is for the jury and not the
appellate court
to weigh the evidence and judge the credibility of the witnesses."
United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). We
conclude that the government introduced sufficient evidence for a
rational jury to find Wilson guilty beyond a reasonable doubt of
vio-
lating § 7212(a).

B.
In order to establish a violation of 26 U.S.C.A. § 7201, the
govern-
ment must prove: 1) that the defendant acted willfully; 2) that the
defendant committed an affirmative act that constituted an
attempted
evasion of tax payments; and 3) that a substantial tax deficiency
existed. See United States v. Goodyear , 649 F.2d 226, 227-28 (4th
Cir. 1981). The jury may infer a "willful attempt" from "any
conduct
having the likely effect of misleading or concealing." Id. at 228.
We
have specifically held that a defendant violates§ 7201 if he makes
false statements to the IRS for the purpose of concealing income.
Id.

In the instant case, the government introduced substantial evidence
that Wilson willfully committed affirmative acts that would likely
mislead the IRS or conceal Rogers's assets. Among other things, the
government introduced evidence that Wilson: 1) prepared and exe-
cuted false, backdated notes to make the Windfall dividend payments
look like nontaxable income; 2) participated in a meeting where he
discussed removing money from Victory's bank accounts in order to
prevent the IRS from attaching the money; 3) told IRS revenue
officer
Svecz that Victory was trying to sell its mining rights when he
knew
that Symcor had taken over Victory's operations and that Victory
had
already transferred its mining rights to Symcor; 4) prepared
numerous
corporate documents for Symcor, Pandex, and Meridan that know-
ingly named "strawmen" as officers and directors; and 5) told
Freder-
ick how to funnel money from Pandex to Rogers and how to make
it appear as though Frederick had invested in Pandex.

                               12
The government also introduced sufficient evidence that a "sub-
stantial tax deficiency" existed. Rogers undisputedly owed over
$400,000 in personal income taxes and over $700,000 in penalty
taxes. Such amounts clearly constitute a substantial tax
deficiency.
See Goodyear, 649 F.2d at 227-28 (holding tax deficiencies totaling
less than $24,000 sufficient to uphold the defendants' § 7201
convic-
tions).

Thus, although Wilson's testimony refuted the government's evi-
dence, a rational jury could have found Wilson guilty beyond a rea-
sonable doubt of violating § 7201. We therefore reverse the
district
court's grant of Wilson's motion for a judgment of acquittal as to
both
counts on insufficiency of the evidence grounds.

III.
Wilson also moved for a judgment of acquittal on the ground that
the applicable statute of limitations barred the government's
prosecu-
tion of both counts of the indictment. The district court denied
Wil-
son's motion on that ground and found that the government
sufficiently proved that Wilson committed an unlawful act within
the
limitations period.

The government bears the burden of proving that it began its prose-
cution within the statute of limitations period. See United States
v.
Ferris, 807 F.2d 269, 272 (1st Cir. 1986). The applicable statute
of
limitations for both counts of the indictment is six years. See 26
U.S.C.A. § 6531(2),(6) (West 1989). The limitations period for a
vio-
lation of § 7201 begins to run on the date of the last affirmative
act
of tax evasion. See Ferris, 807 F.2d at 271-72; United States v.
Bartrug, 777 F. Supp. 1290, 1292 (E.D. Va. 1991), aff'd on other
grounds, 976 F.2d 727 (4th Cir. 1992). The limitations period for
a
violation of § 7212(a) similarly begins to run on the date of the
last
corrupt act. Cf. United States v. Workinger, 90 F.3d 1409, 1412-14
(9th Cir. 1996) (holding that the statute of limitations did not
bar the
defendant's § 7212(a) prosecution where the defendant committed the
last corrupt act within six years of the indictment). Thus, in the
instant
case, the government had to prove that Wilson committed an affirma-
13
tive act in furtherance of the two charges in the indictment on or
after
April 1, 1989.2

The government introduced sufficient evidence at trial that Wilson
committed an unlawful act within the limitations period. Rogers and
McKinney testified that the two payments that Wilson made to McK-
inney in 1988 were for Rogers's share of the Windfall dividends.
Both also testified that neither payment was a loan. Rogers
testified
that he could not remember when he signed the two false notes. How-
ever, McKinney clearly testified that she, Rogers, and Wilson exe-
cuted the false notes that Wilson prepared after October 24, 1989
when they first learned that the IRS was criminally investigating
Rog-
ers. As noted above, the jury could infer that Wilson's action
violated
§ 7212(a) and § 7201. Since the action occurred within the
limitations
period, the district court properly denied Wilson's motion for a
judg-
ment of acquittal on statute of limitations grounds.

IV.

Wilson finally argues that the district court erred in denying his
motion for a new trial. He argues that the district court should
have
granted a new trial on three grounds. We address each of his argu-
ments in turn.

A.

Wilson first contends that the district court should have granted
his
motion for a new trial because the jury's verdict was against the
weight of the evidence. We have held that a district court should
exer-
cise its discretion to grant a new trial "sparingly" and that the
district
court should grant a new trial based on the weight of the evidence
"only when the evidence weighs heavily against the verdict." United
States v. Arrington, 757 F.2d 1484, 1486 (4th Cir. 1985). We review
the district court's denial of a motion for a new trial based on
the
weight of the evidence for abuse of discretion. Id.
_________________________________________________________________
2 The government filed the indictment against Wilson on June 12,
1995. However, Wilson waived the statute of limitations for the
period
between April 1, 1995 and July 1, 1995.

                                14
The district court in the instant case did not abuse its discretion
in
denying Wilson's motion for a new trial based on the weight of the
evidence. As fully described above, abundant evidence supports the
jury's verdict. Numerous witnesses testified regarding Wilson's
viola-
tions of §§ 7212(a) and 7201.

B.
Wilson also moved for a new trial on the ground that the district
court's conduct throughout the trial unfairly and negatively
influenced
the jury. He contends that the district court's "persistent
intervention"
in the direct and cross-examination of witnesses prejudiced him and
required the district court to grant a new trial. We review the
district
court's denial of a motion for a new trial based on partiality or
bias
for abuse of discretion. See United States v. Castner, 50 F.3d
1267,
1272 (4th Cir. 1995).

The district court must "conduct a jury trial `in a general atmo-
sphere of impartiality.'" Castner, 50 F.3d at 1272 (quoting United
States v. Cassiagnol, 420 F.2d 868, 878 (4th Cir. 1970)). Moreover,
"the court `must not create "an appearance of partiality by
continued
intervention on the side of one of the parties or undermine[ ] the
effective functioning of counsel through repeated interruption of
the
examination of witnesses."'" Id. (alteration in original) (quoting
United States v. Norris, 873 F.2d 1519, 1526 (D.C. Cir. 1989)
(quot-
ing United States v. Liddy, 509 F.2d 428, 439-39 (D.C. Cir. 1974)
(en
banc))). However, Federal Rule of Evidence 611(a) provides that the
district court must exercise reasonable control over the
presentation
of evidence and the interrogation of witnesses in order to "ensure
the
effective determination of the truth, to avoid needless waste of
time
in the presentation of a case, and to circumvent undue witness
intimi-
dation and embarrassment." Id. Moreover, Federal Rule of Evidence
614(b) permits the court to interrogate witnesses directly. Id.
Espe-
cially in a complex case that involves numerous witnesses, such as
the
instant one, the district court must ensure that the facts are
properly
developed and that the jury clearly understands their bearing on
the
questions at issue. Id.

Wilson points to many examples throughout the trial where the dis-
trict court questioned witnesses. After reviewing the transcript,
how-

                                15
ever, we conclude that the district court merely clarified witness
testimony and did not impose its own view of the evidence on the
jury. The court questioned defense and government witnesses, and
the
questions did not indicate partiality for either side. The record
reveals
that the district court "was simply fulfilling its obligation to
clarify
confused factual issues or misunderstandings, to correct
inadequacies
of examination or cross-examination, and to `"otherwise insure that
the trial proceed[ed] efficiently and fairly."'" Castner, 50 F.3d
at 1273
(alteration in original) (quoting United States v. Morrow, 925 F.2d
779, 781 (4th Cir. 1991) (quoting United States v. Cole, 491 F.2d
1276, 1278 (4th Cir. 1974))). Thus, the district court did not
abuse its
discretion in denying Wilson's motion for a new trial based on par-
tiality or bias.

C.
Wilson finally contends that the district court should have granted
a new trial because it erroneously admitted irrelevant evidence at
the
trial. Prior to the trial, Wilson made a motion to strike several
para-
graphs of the indictment from the jury's consideration and to
prevent
the government from admitting evidence based on the allegations in
those paragraphs. The paragraphs at issue relate to the § 7212(a)
charge and refer to: 1) false financial forms that Wilson prepared
and
transmitted to the IRS; 2) Wilson's participation in the discussion
regarding the removal of funds from Victory's bank accounts; 3) the
$4,000 check that Wilson gave to Charter Federal to prevent the
fore-
closure of Rogers's house and its repayment; 4) Wilson's backdating
of Rogers's sons' resignations; 5) the corporate document that Ste-
venson signed to get the "alligators" off of Rogers and onto
Steven-
son; 6) the Pandex sublease; 7) the backdating of Meridan corporate
documents; and 8) Wilson's delivery of fraudulent documents to the
IRS. The district court denied Wilson's motion. Although Wilson
objected to the district court's denial of his motion to strike, he
did
not contemporaneously object to the evidence related to the
disputed
paragraphs of the indictment when the government offered it at
trial.

Since Wilson failed to object at trial to the admission of the evi-
dence, the government contends that we may review the district
court's admission of the evidence only for plain error pursuant to
Fed-

                                16
eral Rule of Evidence 103(d). 3 However, we have clearly held that
motions in limine will "preserve issues that they raise without any
need for renewed objections at trial, just so long as the movant
has
clearly identified the ruling sought and the trial court has ruled
upon
it." United States v. Williams, 81 F.3d 1321, 1325 (4th Cir. 1996).
In
the instant case, Wilson based his pretrial motion to strike on the
pre-
cise issue he now seeks to raise, and the district court expressly
denied the motion. Therefore, Wilson's motion to strike adequately
preserved the issue, and we review the district court's admission
of
the evidence for harmless error rather than for plain error. Thus,
we
inquire whether the district court erred in admitting the evidence
and
whether the error affected Wilson's substantial rights. See United
States v. Lamarr, 75 F.3d 964, 970 (4th Cir. 1996), cert. denied,
117
S. Ct. 358 (1996).

The district court's admission of the evidence was not error. Wil-
son contends that the evidence was irrelevant. However, the Federal
Rules of Evidence define relevant evidence as "evidence having any
tendency to make the existence of any fact that is of consequence
to
the determination of the action more probable or less probable than
it would be without the evidence." Fed. R. Evid. 401. As discussed
throughout our opinion, the evidence that Wilson objects to was
clearly relevant to the § 7212(a) charge. The evidence made
Wilson's
intent to secure an unlawful benefit for himself and Rogers more
probable than it would have been without the evidence. Therefore,
the
district court did not err in admitting the evidence, and it
consequently
did not abuse its discretion in denying Wilson's motion for a new
trial
on that ground. Thus, we conclude that the district court properly
denied all three of Wilson's asserted grounds for a new trial.

V.

Accordingly, we reverse the district court's grant of Wilson's
motion for a judgment of acquittal on insufficiency of the evidence
grounds. We affirm the district court's denial of Wilson's motion
for
an acquittal on statute of limitations grounds. We also affirm the
dis-
_________________________________________________________________
3 Rule 103(d) allows us to "tak[e] notice of plain errors affecting
sub-
stantial rights although they were not brought to the attention of
the
court." Fed. R. Evid. 103(d).

                                17
trict court's denial of Wilson's motion for a new trial. We
therefore
reinstate the jury's verdict and remand the case to the district
court
for sentencing.

REVERSED IN PART, AFFIRMED IN
PART, AND REMANDED
                                18